UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4439


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KHALIL SHAQUAN JORDAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cr-00318-D-1)


Submitted: April 28, 2021                                         Decided: May 28, 2021


Before KING, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian E. Dysart, M. Linsay Boyce, DYSART WILLIS, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, David A. Bragdon, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Khalil Shaquan Jordan pled guilty to a two-count superseding indictment charging

him with possessing with intent to distribute crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1); and threatening to assault a federal officer, in violation of 18 U.S.C.

§ 115(a)(1)(B). Prior to entering his guilty plea, the Government filed a notice of its intent

to file an information pursuant to 21 U.S.C. § 851, based on Jordan’s prior conviction for

a felony drug offense.

       Although the presentence report (“PSR”) recommended a reduction in Jordan’s

advisory Guidelines range for acceptance of responsibility, U.S. Sentencing Guidelines

Manual § 3E1.1 (2018), the district court declined to apply the reduction, noting Jordan’s

violent behavior since his arrest. The court further noted that, in any event, Jordan would

not be eligible for the acceptance of responsibility reduction because it believed—

erroneously—that Jordan had also received an increase for obstruction of justice. Based

on a total offense level of 34 and a criminal history category of VI, Jordan’s advisory

Guidelines range was 262-327 months’ imprisonment. After addressing the relevant

factors set forth in 18 U.S.C. § 3553(a), the district court sentenced Jordan to 264 months’

imprisonment. The court noted that, even if it miscalculated Jordan’s advisory Guidelines

range, it would have imposed the same sentence. Jordan appeals.

       Jordan claims, first, that the district court improperly denied him a reduction for

acceptance of responsibility, both by rejecting the presentence report’s recommendation of

a two-level reduction and by failing to order the Government to seek a third-point

reduction.   We review the district court’s denial of the acceptance of responsibility

                                              2
adjustment for clear error. United States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011). In

doing so, we accord “great deference to the district court’s decision because the sentencing

judge is in a unique position to evaluate a defendant’s acceptance of responsibility.”

United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (alteration and internal

quotation marks omitted).

       To earn a USSG § 3E1.1 reduction, “a defendant must prove to the court by a

preponderance of the evidence that [he] has clearly recognized and affirmatively accepted

personal responsibility for [his] criminal conduct.” United States v. Bolton, 858 F.3d 905,

914 (4th Cir. 2017) (internal quotation marks omitted). Where a defendant’s offense level

is increased due to an obstruction of justice enhancement under USSG § 3C1.1, such

conduct “ordinarily indicates that the defendant has not accepted responsibility for his

criminal conduct,” and only in “extraordinary cases” will both adjustments under § 3C1.1

and § 3E1.1 apply. USSG § 3E1.1, cmt. n.4. In contrast, where no § 3C1.1 enhancement

applies, the defendant must demonstrate his acceptance by only a preponderance of the

evidence. United States v. Harris, 890 F.3d 480, 488 (4th Cir. 2018).

       Here, the court explained, correctly, that Jordan’s guilty plea alone was insufficient

to warrant the reduction and found that, based on Jordan’s continued criminal behavior, he

had not accepted responsibility. See Bolton, 858 F.3d at 914-15 (noting that continued

criminal conduct is inconsistent with acceptance of responsibility). Although the district

court erroneously believed that the PSR assigned a § 3C1.1 enhancement, the transcript of

the sentencing hearing reveals that the court rested its decision primarily, and

independently, on Jordan’s post-arrest conduct, noting his history of violent outbursts. We

                                             3
find that the district court would have imposed the same sentence regardless of the error

and, therefore, the error was harmless. See United States v. Gomez-Jimenez, 750 F.3d 370,

382 (4th Cir. 2014).

         Next, Jordan argues that the Government’s filing of the § 851 enhancement

constituted prosecutorial vindictiveness because Jordan refused to cooperate. Because he

pled guilty unconditionally, Jordan has waived this issue. See Blackledge v. Perry, 417

U.S. 21, 29–30 (1974) (holding that, when a criminal defendant enters a guilty plea, he

may not then raise independent claims relating to the deprivation of constitutional rights

that occurred prior to the entry of the guilty plea); United States v. Lozano, 962 F.3d 773,

778 (4th Cir. 2020).       Here, the record demonstrates that Jordan was aware of the

prosecution’s intent to file the § 851 enhancement before he entered his guilty plea.

         In any event, Jordan’s claim fails on the merits. In the plea-bargaining context, the

Supreme Court has said that vindictiveness does not arise when the defendant is free to

accept or reject the prosecution’s offer. Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978).

         Jordan’s attorney claimed that the Government told Jordan it would file a § 851

enhancement if Jordan chose not to cooperate. However, threats made to encourage a

defendant to plead guilty or cooperate are “constitutionally legitimate.” United States v.

Williams, 47 F.3d 658, 661 (4th Cir. 1995). Therefore, we find that this claim is without

merit.

         Finally, Jordan claims that his sentence is both procedurally and substantively

unreasonable. Jordan asserts that his sentence is procedurally unreasonable because, in

addition to the alleged error in denying his reduction for acceptance of responsibility, the

                                               4
district court failed to adequately explain his sentence. Specifically, Jordan asserts that the

district court failed to respond to his attorney’s argument that a 180-month sentence was

sufficient to deter his criminal behavior and failed to adequately address Jordan’s mental

health issues.

       In evaluating a sentencing court’s explanation of a selected sentence, we

consistently have held that, although the district court must consider the statutory factors

and explain the sentence, “it need not robotically tick through the § 3553(a) factors.”

United States v. Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks

omitted). “Regardless of whether the district court imposes an above, below, or within-

Guidelines sentence, it must place on the record an ‘individualized assessment’ based on

the particular facts of the case before it.” United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 50 (2007)). “Where the defendant

or prosecutor presents nonfrivolous reasons for imposing a different sentence than that set

forth in the advisory Guidelines, a district judge should address the party’s arguments and

explain why he has rejected those arguments.” United States v. Bollinger, 798 F.3d 201,

220 (4th Cir. 2015) (internal quotation marks omitted). “A sentencing court’s explanation

is sufficient if it, although somewhat briefly, outlines the defendant’s particular history and

characteristics not merely in passing or after the fact, but as part of its analysis of the

statutory factors and in response to defense counsel’s arguments for a downward

departure.” United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017) (alterations and

internal quotation marks omitted). Although it is sometimes possible to discern a

sentencing court’s rationale from the context surrounding its decision, United States v.

                                              5
Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006), we will not “guess at the district court’s

rationale, searching the record for statements by the Government or defense counsel or for

any other clues that might explain a sentence,” Blue, 877 F.3d at 521 (internal quotation

marks omitted).

       At sentencing, Jordan’s counsel addressed in detail his history of mental health

issues, some of which resulted from being shot in the face when he was 14, his low

functional IQ, and his family and community support, and argued that a sentence of 180

months would be “sufficient but not greater than necessary to achieve the goals of

sentencing.” The sentencing transcript reveals that the district court made extensive

findings regarding Jordan’s personal history and relevant § 3553(a) factors, specifically

addressing Jordan’s mental health issues and his attorney’s arguments for a lesser sentence.

We find that the district court more than adequately explained its reasons for the sentence

imposed and addressed Jordan’s non-frivolous arguments.

       Jordan also claims that his sentence is substantively unreasonable. Any sentence

within or below a properly calculated advisory Guidelines range is presumptively

substantively reasonable, and that presumption may only be rebutted by a showing that the

sentence is unreasonable when measured against the § 3553(a) factors. United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). We find that Jordan cannot make such a

showing.




                                             6
       Therefore, we affirm Jordan’s sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            7